PER CURIAM.
We affirm the finding of the trial court that appellant violated the terms and conditions of his probation, as well as the sentence imposed therefor. However, the order of violation must be corrected to reflect that appellant was found guilty of violating condition 5 (commission of a new offense), not conditions 1 (failure to submit written reports) and 2 (failure to pay cost of supervision). Appellant was acquitted of these two technical violations.
THREADGILL, A.C.J., and PARKER and ALTENBERND, JJ., concur.